                                                                                          JS-6


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                           CASE NUMBER:
 WILLIE WEAVER,
                                                                             2:19-cv-1332-JVS(E)
                                         Plaintiff,
                                 V.
                                                               ORDER DENYING REQUEST TO PROCEED
 C.S.P. LANCASTER,                                                   WITHOUT PREPAYMENT
                                                                         OF FILING FEES
                                         Defendant(s).                 AND CLOSING CASE

           On --------
               March 5, 2019 , the Court DENIED plaintiffs request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.
           Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without
Prepayment of Filing Fees is DENIED and the case is closed.


IT IS ORDERED.


DATED:          April 18, 2019
                                                                United States District Judge James V Selna




Presented by:




United States Magistrate Judge




IFP-9 (04/15)           ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
